DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 31 August 2020. As directed by the amendment: Claim 3 has been amended, Claims 15-20 have been cancelled,  and Claims 21-24 have been added.  Thus, Claims 1-14 and 21-24 are presently pending in this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 7, 9-14, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skubitz (WO 2008/024524, previously cited).
Regarding Claim 1, Skubitz discloses a method of fabricating a stimulation lead for electrical stimulation of tissue of a patient (Abstract, paragraph 4, method for making an electrical lead electrode assembly used for targeted stimulation), the method comprising:
providing a paddle structure adapted to be implanted adjacent neural tissue for electrical stimulation, the paddle structure comprises a flexible polymer body (Fig. 1A, paddle shaped; paragraph 25, the body is formed from a flexible polymer);
providing electrodes arranged in a multi-dimensional pattern and positioned along a contact side of the flexible polymer body (Flexible 1A, Electrodes AEI-8 and BEI-8; paragraph 23, describing the electrodes AEI-8 and BEI-8; the electrode arrangement are interpreted as being in a multi-dimensional pattern since the electrodes are arranged in both the X-axis and Y-axis);
providing a plurality of sets of microtubes on the flexible polymer body, each microtube having an inner lumen (Fig. 5A, tubular bodies A and B; paragraph 33, tubular bodies A and B have lumens);
providing a lead body comprising a first plurality of conductor wires and a second plurality of conductor wires extending between a proximal and distal end of the lead body (Fig. 5A, paragraphs 32 and 33, wires pass through the lumens and connect to the electrodes); 
routing a conductor wire through the inner lumen of each respective microtube of the plurality of sets of microtubes, wherein the routing comprising separating  first backing layer for the first plurality of conductor wires and a second backing layer for the second plurality of conductor wires at a distal end of the lead body to couple the first 
electrically coupling the conductor wires within plurality of sets of microtubes to respective electrodes positioned along a contact side of the flexible polymer body, wherein the polymer body of the paddle structure flexes transversely about its longitudinal axis and the plurality of sets of microtubes are arranged generally parallel to the longitudinal axis (Fig. 5A-C, paragraphs 32-34, each microtube contains conductor wires that electrically connect to each electrode).
Regarding Claim 3, Skubitz discloses wherein the first backing layer holds the first plurality of conductor wire side-by-side to form a first conductor layer, the second backing layer holds the second plurality of conductor wires side-by-side, and the separating the first and second backing layers causes the first and second backing layers to project from the lead body in a splayed configuration (Fig. 5A, the first set of conductor wires on the left side of the paddle, the second set of conductor wires on the right side of the paddle; each of the wires are in side-by-side configurations and in a splayed configuration).
Regarding Claim 6, Skubitz discloses forming a respective opening for each microtube of the plurality of sets of microtubes (Fig. 7B, end of the microtube that connects with the electrode has a formed opening);
	removing a portion of the conductor wire from the inner lumen of each microtube; and electrically connecting the removed portion of the conductor wire from each microtube to an electrode (Fig. 7B, conductor wire is electrically connected to the electrode).
Regarding Claim 7, Skubitz discloses wherein the electrically connecting the removed portion of the wire comprises welding the removed portion of the wire to an electrode (Paragraph 39, the conductor wires are welded to the electrode).
Regarding Claim 9, Skubitz discloses wherein each set of the plurality microtubes comprises multiple microtubes that are connected to one another in a side-by–side configuration (Fig. 5A, because the conducting wires are largely parallel, thus the microtubes and wires are in are also connected in a side-by-side configuration).
Regarding Claim 10, Skubitz discloses wherein the electrodes are provided in columns that extend longitudinally along the lead paddle and each set of the plurality of sets of microtubes extend longitudinally along between adjacent columns of electrodes (Fig. 5A, the electrodes are arranged in columns and there are microtubes that extend longitudinally between the columns (there are at least 2 main columns of wires that are arranged between the electrode columns that the rest of the wires branch off of)).
Regarding Claim 11, Skubitz discloses wherein the columns include first and second columns that are adjacent to one antoher with a respective set of microtubes extending along the spacing between the first and second columns, wherein at least one of the conductor wires within the inner lumen of one microtube of the respective set is connected to one of the electrodes of the first column and at least one of the conductor wires within the inner lumen of one microtube of the respective set is connected tone of the electrodes of the second column (Fig. 5A, Fig. 5A, the electrodes are arranged in columns and there are microtubes that extend longitudinally between the columns (there are at least 2 main columns of wires that are arranged between the electrode columns that the rest of the wires branch off of).
Regarding Claim 12, while Skubitz disclose wherein openings of the microtubes are positioned adjacent to the respective electrodes, the openings include at least one side opening and at least one distal opening, the distal opening being at an end of at least one set of microtubes, the side opening being spaced apart from the at least one distal opening (Fig. 7A, microtube has 2 openings, the opening closer to the distal end is interpreted as the distal opening while the opening next to it is interpreted as the side opening).
Regarding Claim 13, Skubitz discloses wherein the sets of microtubes are arranged so that conductor wires within the microtubes do not cross over each other on the paddle structure (Fig. 5A, none of the conductor wire cross over each other).
Regarding Claim 14, Skubitz discloses wherein (1) the paddle structure comprises an inner frame, (2) the inner frame comprises a plurality of grooves extending longitudinally along the frame, (3) each set of the plurality of sets of microtubes is immediately located below a respective groove of the inner frame to define a fold line where the paddle structure flexes transversely relative to the longitudinal axis of the paddle structure (Figs. 4B, 4C, 5A, 5B, the microtubes run along the two longitudinal groves that mark the 1/3 portion of the paddle; paragraph 25, the layer is made of flexible polymer).
Regarding Claim 21, Skubitz discloses the method further wherein the routing includes routing each of the conductor wires through a separate individual corresponding one of the micro tubes (Fig. 5A, paragraphs 32 and 33, conductor wires are routed through each of the lumens to connect to its own electrode).  
Regarding Claim 22, Skubitz discloses the method further wherein the microtubes include proximal and distal ends (Fig. 5A, tubular bodies A and B; paragraph 33, tubular bodies A and B have lumens and have proximal and distal ends), wherein the first and second pluralities of conductor wires (conductors A1-A8/B1-B8, Fig. 5A-B) include distal portions that extend beyond the distal end of the lead body (conductor wires extend along the length of the lead body and extend beyond both proximal and distal ends Figs. 5A, 1A, paragraph 32-34) , the routing including routing the distal portions of the first and second pluralities of conductor wires through the proximal ends of each of the respective microtubes of the plurality of sets of microtubes (conductors A1-A8/B1-B8 are routed through microtubes, Fig. 5A-B).  
Regarding Claim 23, Skubitz discloses the method further wherein the routing includes routing the conductor wires (Fig. 5A, paragraphs 32 and 33, conductor wires are routed through each of the lumens to connect to its own electrode) from the first and second pluralities of conductor wires through individual separate respective ones of the microtubes of the plurality of sets of microtubes (Fig. 5A, paragraphs 32 and 33, conductor wires A1-A8/B1-B8 are routed through each of the lumens to connect to its own electrode).  
Regarding Claim 24, Skubitz discloses the method further wherein the providing the plurality of sets of microtubes includes arranging the microtubes in a side-by-side arrangement on the flexible polymer body (Fig. 5A, paragraphs 32 and 33, conductor wires are routed through each of the lumens, which are arranged side by side on body 30).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Skubitz as applied to claim 1 above, and further in view of Sharma (US Publication No. 2015/0314123, previously cited).
Regarding Claim 2, Skubitz does not disclose wherein the first plurality of conductor wires and the second plurality of conductor wires are wrapped within the lead body in opposite helical dimensions.
Sharma teaches wherein the first plurality of conductor wires and the second plurality of conductor wires are wrapped within the lead body in opposite helical dimensions (Fig. 7A, conductor wires braided in a double helix).
It would have been obvious to one of ordinary skill in the art at the time of filing at the time of filing to modify Skubitz and reorganize the conductor wires in a double helix as taught by Sharma because such a modification is a rearrangement of parts. See MPEP 2144.04(IV)(C).

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Skubitz as applied to claim 1 above, and further in view of Dubuclet (US Publication No. 2016/0067477, previously cited).
Regarding Claim 4, Skubitz does not disclose wherein the first and second backing layers are layers of thermoplastic polyurethane polymer material.
Dubuclet teaches wherein the first and second backing layers are layers of thermoplastic polyurethane polymer material (Paragraph 62, the paddle sheath is made from polyurethane).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Skubitz and substitute the silicone layer with a polyurethane layer taught by Dubuclet because such a modification is a simple substitution of one known element with another (silicone with polyurethane) in order to yield the predictable result of creating a flexible paddle.
Regarding Claim 8, Skubitz discloses wherein the paddle structure comprises an inner frame having opposite first and second side surfaces (Figs. 1A and 4A-C, showing the inner frame having opposite first and second side surfaces), the electrodes are provided on the first side surface of the inner frame (Fig. 5A, the electrodes are provided on one side of the frame, particularly at the openings 201 shown on Fig. 4A), and providing the plurality of sets of microtubes (Paragraphs 32-34, microtubes with wires inside).
Skubitz does not disclose the plurality of sets of microtubes are provided to extend along the second side surface of the inner frame.
While Dubuclet does not specifically teach microtubes are provided to extend along the second side surface of the inner frame, Dubuclet does teach conductor wires are provided to extend along the second side surface of the inner frame (Fig 2, the electrodes are provided on one side of the paddle while the wires appears to enter the paddle toward the electrodes on the opposite side).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Skubitz and place the microtubes on the opposite side of the paddle as taught by Dubuclet as such a modification is a rearrangement of parts. See MPEP 2144.04(VI)(C).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Skubitz as applied to claim 1 above, and further in view of Korivi (US Publication No. 2010/0168831, previously cited).
Regarding Claim 5, Skubitz does not disclose wherein the routing of a conductor through each respective microtube comprises applying a chemical solvent to release segments of conductor wires bonded to the first and second backing layers.
Korivi teaches applying a chemical solvent to release segments of conductor wires bonded to the first and second backing layers (paragraph 36, teaching using a chemical solvent to displace wire from its backing layer).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Skubitz and utilize a chemical solvent to displace the wire as taught by Korivi in order to minimize wiring or backing layer damage while displacing the wire from the backing layer.
Response to Arguments
The previous Claim Objection of Claim 3 has been withdrawn due to the Applicant’s amendment to Claim 3. 
The Applicant's arguments filed in the Response filed 31 August 2020 with respect to the previous 35 USC 102(a)(1) and 35 USC 103 rejections as made in the Non-Final Rejection Office Action mailed 01 June 2020 have been fully considered but they are not persuasive. 
The Applicant argues (Pages 7-8 and 11-12 of Response) that Skubitz does not disclose “microtubes” as claimed, particularly in reference to Claims 1, 5, and 8. In particular, the Applicant argues (Page 8 of Response):
It is respectfully submitted that the mere termination of the tubular bodies A and B onto the proximal end of the carrier 200 cannot fairly be said to render obvious all of the above claim limitations 1), 2) and 3). The claims clearly state that the plurality of sets of microtubes are provided on the flexible polymer body. The bodies A and B in D1 are not microtubes as claimed….Moreover, it is respectfully submitted that D1 teaches an alternative structure to use instead of microtubes, namely the formation of channels 26, 28 in the carrier 200 as illustrated in Figures 4B-4D and described at paragraphs 30 - 32. The channels 26, 28, formed in the carrier 200, do not represent and cannot fairly be said to suggest providing a plurality of sets of microtubes on a flexible polymer body, each micro tube having an inner lumen through which a conductor wire is routed.

However, the Examiner disagrees with this argument. Skubitz specifically discloses “lead 10 including a pair of elongate insulative tubular bodies A and B which are terminated at a proximal end by connectors 102 and 104, respectively, and which extend distally to terminate in an insulative paddle-shaped body 101 supporting an array of electrodes” (paragraph 23, emphasis added). Therefore, the Examiner maintains that Skubitz discloses ‘microtubes’ that extend within the paddle-shaped body. This is further illustrated in Fig. 5A reproduced below:

    PNG
    media_image1.png
    397
    600
    media_image1.png
    Greyscale

Fig. 5A shows that tubular bodies A and B extend into and within the body 101, as designated by “distal portion AX and BX” (paragraph 33). This paragraph further states, “portions AX and BX form extensions of the one or more longitudinal channels, or lumens, of tubular bodies A, B so that conductors A1-8 and B1-8, respectively may pass proximally therethrough”. Therefore, the Examiner maintains that Skubitz discloses the microtubes as claimed. Although Skubitz also discloses that the conductor wires extend though branching channels 26, 28 (which are also considered by the Examiner to be “microtubes” as they are structurally tubes/lumens) before connecting to respective the electrodes as argued by the Applicant, Skubtiz explicitly discloses that the tubular bodies A and B extend into an within the body 101 as described above. 
The Applicant further argues (Page 9 of Response) that Skubitz does not disclose first and second backing layers as claimed in Claim 1, nor that the first and second backing layers to project from the lead body in a splayed configuration as required by Claim 3. However, the Examiner disagrees with this argument. As described above, Fig. 5A shows that a first set of conductor wires on the left side of the paddle, and a second set of conductor wires on the right side of the paddle; each of the wires are in side-by-side configurations, and therefore both the wires and the backing layers are disposed in a side-by-side and in a splayed configuration, which is considered by the Examiner to read on these limitations of Claims 1 and 3. This is further shown in Fig. 4D/1B, which shows a cross section of the body 101, and Fig. 4B, which shows an alternative view of the overall structure, and opposite sides 21 and 22, which are made by distinct layers (for example, 170, Fig. 1A, paragraph 25). Furthermore, in response to the Applicant’s argument that the structure and method disclosed by Skubitz does not “provides a simplified method of manufacturing a lead in a manner that avoids failure of the electrical connections within the paddle lead over time (see the discussion in the background section of the application).” (Page 9 of Response), it is noted that the features upon which these arguments relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant further argues (Pages 9-10 of Response) that Skubitz does not disclose all of the limitations of Claims 6 and 12, particularly wherein the microtubes comprise openings, and more specifically wherein the openings include at least one side opening and at least one distal opening. However, the Examiner disagrees with this argument. As described above, Figs. 7A-7B show multiple openings that expose the conductor wires 50 (A1-8 and B1-8 in Fig. 5A, paragraph 36). Tubular bodies A and B as seen in Fig. 5A above also show openings 33 in the proximal end of the structure. Therefore the Examiner maintains that Skubitz discloses these features of Claims 6 and 12.
The Applicant further argues (Page 10 of Response) that Skubitz does not disclose all of the limitations of Claims 9-11, particularly a plurality of microtubes arranged in a side-by-side configuration. However, the Examiner disagrees with these arguments. As described above, Fig. 5A shows that two tubular bodies A and B extend into and within the body 101, as designated by “distal portion AX and BX” (paragraph 33). This paragraph further states, “portions AX and BX form extensions of the one or more longitudinal channels, or lumens, of tubular bodies A, B so that conductors A1-8 and B1-8, respectively may pass proximally therethrough”. Therefore, the Examiner maintains that Skubitz discloses a plurality of microtubes arranged in a side-by-side configuration as claimed. Although Skubitz also discloses that the conductor wires extend though branching channels 26, 28 (which are also considered by the Examiner to be “microtubes” as they are structurally tubes/lumens) before connecting to respective the electrodes as argued by the Applicant, Skubtiz explicitly discloses that the tubular bodies A and B extend into an within the body 101 as described above. 
The Applicant further argues (Page 11 of Response) that Skubitz does not disclose all of the limitations of Claim 14, particularly an inner frame comprising groove. However, the Examiner disagrees with these arguments. As described above, Figs. 4B, 4C, 5A, 5B show that the microtubes run along the two longitudinal groves/channels (see 26, 28, and multiple recesses 202) in the inner frame (paragraph 25, 30). Therefore, the Examiner maintains that Skubitz discloses these features of Claim 14. 
The Applicant further argues (Page 11 of Response) that Skubitz does not specifically disclose that the backing layers are made out of layers of thermoplastic polyurethane polymer material as required by Claim 4. As stated in the above rejection, the Examiner agrees that Skubitz only discloses that the backing layers and paddle structures may be made out of a flexible polymer such as silicone rubber (paragraph 25). Dubuclet was used to teach wherein the first and second backing layers are layers of thermoplastic polyurethane polymer material (paragraph 62, the paddle sheath is made from polyurethane). The Examiner maintains it would have been obvious to one of ordinary skill in the art at the time of filing to modify Skubitz and substitute the silicone layer with a polyurethane layer taught by Dubuclet because such a modification is a simple substitution of one known element with another (silicone with polyurethane) in order to yield the predictable result of creating a flexible paddle.
No additional specific arguments were made with respect to the Sharma, Dubuclet or Korivi references, or with respect to new Claims 21-24. Therefore, Claims 1-14 and 21-24 are rejected as described in detail above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792